Citation Nr: 1008899	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  09-24 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The Veteran had active service from November 1968 to August 
1970, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  

In December 2009, the Veteran was afforded a videoconference 
hearing before F. Judge Flowers, who is the Veterans Law 
Judge rendering the determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  


FINDINGS OF FACT

1.  Prior to January 8, 2009, the Veteran's PTSD is shown to 
be productive of complaints of symptoms that include 
nightmares about twice a week, daily thoughts of Vietnam, 
being "jumpy," being uncomfortable in crowds and fireworks, 
and irritability, his PTSD is shown to be productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, but not occupational and social 
impairment with reduced reliability and productivity.  

2.  As of January 8, 2009, the Veteran's PTSD is shown to be 
productive of complaints of symptoms that include depression, 
decreased appetite, a decline in personal hygiene (bathing 
twice a week), intrusive distressing thoughts, 
hypervigilance, frequent crying and thoughts of suicide, and 
sleep impairment; his PTSD is shown to be productive of 
occupational and social impairment with reduced reliability 
and productivity, but not occupational and social impairment, 
with deficiencies in most areas.   


CONCLUSIONS OF LAW

1.  Prior to January 8, 2009, the schedular criteria for the 
assignment of an initial evaluation in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 
9411 (2009).  

2.  As of January 8, 2009, the schedular criteria for the 
assignment of a rating of 50 percent, and no more, for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Initial Evaluation

The Veteran asserts that he is entitled to an initial 
evaluation in excess of 30 percent for his service-connected 
PTSD.  A review of the transcript of the Veteran's hearing, 
held in December 2009, shows that the Veteran essentially 
testified that he has symptoms that include impairment of 
memory, a fairly recent history of two suicide attempts, 
little social contact other than attending group therapy, 
poor sleep (often staying up as much as four or five days in 
a row), checking the perimeter of his house, and poor 
hygiene.  He further asserted that he retired because, "I 
was getting too mean for my people for one thing and I've got 
back issues from Vietnam."  

In January 2006, the Veteran filed his service connection 
claim.  In July 2006, the RO granted the claim for PTSD, and 
assigned a 10 percent evaluation, with an effective date for 
service connection of January 31, 2006.  

The Veteran filed a timely notice of disagreement as to the 
issue of entitlement to a rating in excess of 30 percent for 
PTSD.  In July 2007, the RO adjudicated this issue de novo, 
and increased his rating for PTSD to 30 percent, with an 
effective date commensurate with that of the effective date 
of service connection.  In this regard, the RO indicated that 
the effective date of the 30 percent rating is January 30, 
2006, and that this is also the effective date for service 
connection.  This appears to be the correct date of receipt 
of the Veteran's informal claim for service connection, and 
in any event it does not affect the Veteran's compensation.  
See 38 C.F.R. § 3.31 (2009) (payment of VA monetary benefits 
is delayed until the first day of the calendar month 
following the month in which the effective date of the award 
is assigned).  Since this increase did not constitute a full 
grant of the benefits sought, the increased initial 
evaluation issue remains in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).  The Veteran has perfected his 
appeal.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

With regard to the history of the disability in issue, see 38 
C.F.R. § 4.1 (2009), the Veteran's discharge (DD Form 214) 
indicates that he served in Vietnam, that his military 
occupation specialty was light weapons infantryman, and that 
his awards include the Combat Infantryman Badge.  He has 
testified that he served in Vietnam with the 101st Airborne 
Division.  The medical evidence shows that he began receiving 
treatment for psychiatric symptoms in 2006.  

The Veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The RO has evaluated the Veteran's PTSD under 38 C.F.R. § 
4.130, Diagnostic Code (DC) 9411.  

Under DC 9411, a 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactory, with routine behavior, self care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; or mild memory loss (such 
as forgetting names, directions, recent events).  Id.  

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: Suicidal ideations; 
obsessional rituals that interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  

Although some of the Veteran's recorded symptoms are not 
specifically provided for in the ratings schedule (e.g., such 
symptoms as nightmares), the symptoms listed at 38 C.F.R. § 
4.130 are not an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).  See 
Quick Reference to the Diagnostic Criteria from DSM-IV at 47 
(American Psychiatric Association 1994) ("QRDC DSM-IV").  

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and a veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination.  38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).




A.  Prior to January 8, 2009

As an initial matter, the Board notes that in March 2008, the 
RO granted a claim for a temporary total evaluation, see 
38 C.F.R. § 4.29 (2009), based on inpatient VA PTSD 
treatment, for the period from November 5, 2007 to December 
31, 2007.  The RO continued the Veteran's 30 percent 
evaluation as of January 1, 2008.  Therefore, the Veteran is 
receiving the maximum compensation allowed by law for the 
period from November 5, 2007 to December 31, 2007, and a 
higher rating cannot be assigned during this period.  
Therefore, the medical evidence during this time will not be 
addressed.  The Board further notes that in March 2009, the 
RO denied the Veteran's claim for a total rating on the basis 
of individual unemployability due to service-connected 
disability (TDIU).  

The relevant medical evidence shows that (notwithstanding a 
June 2006 VA PTSD examination report, discussed infra) there 
are no treatment reports showing treatment for psychiatric 
symptoms that are dated prior to August 2006.  As of August 
2006, VA progress notes show ongoing treatment for 
psychiatric symptoms, with overall GAF scores ranging between 
40 and 60.    

A decision of the Social Security Administration (SSA), dated 
in January 2007, shows that the SSA determined that the 
Veteran was disabled as of September 2002, with a primary 
diagnosis of back pain, and a secondary diagnosis of PTSD.  

A VA examination report, dated in June 2006, shows that the 
Veteran reported symptoms that included nightmares about 
twice a week, daily thoughts of Vietnam ("not all of which 
were unpleasant"), being "jumpy," being uncomfortable in 
crowds and fireworks, and irritability.  He further reported 
the following: he had a history of two treatment programs for 
alcoholism, and five OWI charges (presumably "operating 
while intoxicated"), most recently in 1994; he retired from 
longstanding employment with a construction company in 2002, 
based on his years of service and his age, with no subsequent 
employment; he was not taking any psychoactive or sleep 
medications; he spent most days working in his house and 
yard, but he indicated that he was quite limited due to 
skeletal pain; he sometimes went to baseball games; he has 
"some male acquaintances for some activities," but he does 
not have any close friends; he only slept about four hours 
per night, in part due to an overactive mind, and in part due 
to pain; he tried to shoot himself in December 2007, and he 
was in an "intentional" one-car automobile accident in 
November 2008.  

On examination, he was irritable and somewhat angry.  Speech 
was logical and related, with no indications of 
hallucinations, delusions, or a formal thought disorder.  No 
obsessions or compulsions were elicited.  There was no flight 
of ideas and no loosening of associations.  He was oriented 
times three.  Memory and concentration were adequate for 
purposes of the interview.  There was significant sleep 
disturbance, with no indication of an eating problem.  The 
Axis I diagnoses were chronic PTSD, and alcohol dependence in 
partial remission.  The Axis V diagnosis was a GAF score of 
48.  The examiner stated that half of the social and 
industrial impairment reflected by the GAFS (GAF score) below 
may properly be ascribed to the PTSD problem, "with the 
remainder ascribed to other sources."  

The Board finds that, prior to January 8, 2009, an evaluation 
in excess of 30 percent is not warranted.  There is no 
evidence of treatment for psychiatric symptoms for the first 
seven months of the period in issue, i.e., prior to August 
2006.  As of August 2006, the VA progress notes show 
essentially ongoing treatment for psychiatric symptoms, and 
that he was afforded overall GAF scores ranging between 40 
and 60.  These GAF scores represent a wide range of severity, 
i.e., from "some impairment in reality testing or 
communication," or major impairment in several areas, to 
moderate symptomatology.  However, the majority of these GAF 
scores ranged between 50 and 60.  In addition, when the 
Veteran's GAF scores in the VA progress notes are read in 
context with the findings, as well as the other medical 
evidence of record, this evidence is insufficient to warrant 
an increase in the Veteran's rating.  See Brambley v. 
Principi, 17 Vet. App. 20, 26 (2003) (although a GAF score 
may be indicative of a certain level of occupational 
impairment, it is only one factor in determining an 
appellant's degree of disability).  For example, the VA 
progress notes show that although his mood and affect were 
impaired by depression, his appearance, speech, thought 
process, thought content, associations, insight and judgment, 
and fund of knowledge, were repeatedly all found to be within 
normal limits.  

With regard to the GAF score of 48 in the June 2006 VA 
examination report, the associated findings show that the 
Veteran's speech was logical and related, and, in essence, 
that there were no indications of hallucinations, delusions, 
a formal thought disorder, obsessions, compulsions, flight of 
ideas, or loosening of associations.  He was oriented times 
three, and memory and concentration were adequate for 
purposes of the interview.  Therefore, when the Veteran's GAF 
score of 48 is read in context with the findings, as well as 
the other medical evidence of record, this evidence is 
insufficient to warrant an increase in the Veteran's rating.  
Id.  

In summary, the Veteran's symptoms are not shown to be 
sufficiently severe to have resulted in occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, and the Board has determined that 
the preponderance of the evidence shows that the Veteran's 
PTSD more closely resembles the criteria for not more than a 
30 percent rating.  The Board therefore finds that the 
evidence does not show that the Veteran's symptoms are of 
such severity to approximate, or more nearly approximate, the 
criteria for an initial evaluation in excess of the currently 
assigned 30 percent under DC 9411.  See 38 C.F.R. § 4.7.  

B.  As of January 8, 2009

The Board finds that as of January 8, 2009, the criteria for 
a 50 percent evaluation have been met.  Specifically, a VA 
examination report, dated in January 2009, indicates that the 
examination was performed on January 8, 2009.  This report 
shows that the Veteran reported psychiatric symptoms that 
included depression, decreased appetite, a decline in 
personal hygiene (bathing twice a week), intrusive 
distressing thoughts, hypervigilance, frequent crying and 
thoughts of suicide, and sleep impairment.  With regard to 
sleep impairment, he reported only being able to sleep about 
three to four hours, even though he spent about 14 to 15 
hours in bed.  He reported decreased appetite, and that he 
only ate one meal per day.  He asserted that he had frequent 
thoughts of suicide, but that he did not have a plan, and 
that he had not had a panic attack since 2005.  He reported 
that he retired from a construction company in 2002, and he 
"indicates that his back pain was the primary factor 
prompting this retirement."  On examination, his responses 
to questions were coherent and goal-directed, and there were 
no indications of impaired thought process or content.  The 
examiner essentially noted that the Veteran had a significant 
overlay of symptomatology due to back pain (service 
connection is not currently in effect for a back disability), 
and stated that:

Recognizing the complex interaction of 
pain, depression, and Post-Traumatic 
Stress Disorder as well as the 
inexactness of such estimates, it seems 
most reasonable to ascribe no more than 
50% of the vocational and social 
impairment which the veteran displays to 
his Post-Traumatic Stress Disorder for 
which service-connected status has 
previously been established.

The examiner further stated that the Veteran was totally 
impaired "due to all factors, including medical factors," 
and, "Thus, while it is unlikely that [the Veteran] would be 
able to competitively participate in sustained employment, 
his PTSD symptoms do not, alone or directly, cause this 
inability."  The Axis I diagnoses were "depressive disorder 
secondary to a general medical condition," chronic PTSD, and 
alcohol dependence in partial remission.  The Axis V 
diagnosis was a GAF score of 40.  

VA progress notes, dated in March and April of 2009, show two 
treatments for psychiatric symptoms, and both reports include 
GAF scores of 50.   A notation in an April 2009 report shows 
that the Veteran reported that his appetite was "too good."  
In addition, a January 26, 2009 report shows treatment for 
back pain, and is remarkable for notations that the Veteran 
denied suicidal ideation, and that he was planning to go to 
Mexico.  

In summary, the January 2009 VA examination report indicates 
that the Veteran's case presents a complex interaction of 
pain symptoms from a nonservice-connected disability, i.e., a 
back disability, and depression, with his service-connected 
PTSD.  The examiner concluded that no more than 50 percent of 
the Veteran's vocational and social impairment (which the 
examiner indicated was total) was due to his PTSD.  In 
addition, the GAF score was 40, which is evidence of some 
impairment in reality testing or communication, or major 
impairment in several areas.  See QRDC DSM-IV at 47.  
Although the Veteran was afforded higher GAF scores of 50 on 
two occasions following the VA examination report, which are 
evidence of severe symptoms, these reports indicate that his 
symptoms of depression, pain, and sleep disturbance, are 
ongoing, that he further reported having nightmares and 
flashbacks, and that he continues to receive adjustments to 
his medication regime to control his psychiatric 
symptomatology.  The Board therefore finds that the evidence 
is at least in equipoise, and that the criteria for an 
evaluation of 50 percent have been met as of January 8, 2009.

Finally, as of January 8, 2009, an evaluation in excess of 50 
percent is not warranted.  The Veteran's symptoms are not 
shown to be sufficiently severe to have resulted in 
occupational and social impairment, with deficiencies in most 
areas, and the Board has determined that the preponderance of 
the evidence shows that the Veteran's PTSD more closely 
resembles the criteria for not more than a 50 percent rating.  
The findings are not shown to be sufficiently severe to 
warrant an increased rating.  In this regard, there is no 
evidence to show such symptoms as defective speech, memory or 
concentration, hallucinations, delusions, a formal thought 
disorder, flight of ideas, or a loosening of associations.  
Although he has asserted that he essentially only leaves his 
home for VA treatment, the medical reports do not indicate 
that isolating symptoms are sufficiently severe to warrant a 
higher evaluation.  In this regard, he has reported that he 
goes to baseball games, and that he was planning a trip to 
Mexico.  Furthermore, the VA progress notes dated in March 
and April of 2009 show that although his mood and affect were 
impaired by depression, his appearance, speech, thought 
process, thought content, associations, insight and judgment, 
and fund of knowledge, were all found to be within normal 
limits.  Overall, his GAF scores were 40, and 50 (two 
scores), the significance of which has been discussed, and 
these scores are not per se evidence of the criteria for a 70 
percent rating.  The Board finds that when these scores are 
read in context with the associated findings, as well as the 
other medical evidence of record, that this evidence is 
insufficient to warrant a rating in excess of 50 percent.  
Brambley.  

In summary, the Veteran's symptoms are not shown to be 
sufficiently severe to have resulted in occupational and 
social impairment, with deficiencies in most areas, and the 
Board has determined that the preponderance of the evidence 
shows that the Veteran's PTSD more closely resembles the 
criteria for not more than a 50 percent rating.

In reaching this decision, the Board has considered the 
interaction of the Veteran's musculoskeletal pain, and 
depression (for which service connection is not currently in 
effect), and his PTSD, as well as the case of Mittleider v. 
West, 11 Vet. App. 181 (1998).  In particular, the Board has 
considered the January 2009 VA examiner's conclusion, that no 
more than 50 percent of the Veteran's vocational and social 
impairment (which the examiner indicated was total) was due 
to his PTSD, and that this assessment of impairment could be 
read not to include his depression.  The Board stresses that 
it has not attempted to dissociate any psychiatric symptoms 
from the Veteran's PTSD.  To the extent that the 
aforementioned comment, or any other comments in the medical 
evidence, could be read to do otherwise, the Board has 
disregarded those comments.  

With regard to the Veteran's employability, the Board further 
points out that the evidence shows that he retired from a 
construction company in 2002 due to his years of service, and 
his age, and there is evidence that he was given jobs 
requiring only light physical duties so that he could reach 
retirement.  The SSA's documentation shows that the SSA 
determined that he was disabled with a primary diagnosis of a 
back disorder, and a secondary diagnosis of PTSD, which it 
characterized as "severe."  However, the SSA's reports 
further show that both the SSA and the Veteran overwhelmingly 
discussed his physical symptoms in support for the grant of 
his disability claim.  See e.g., "Disability Report - 
Appeal," "Function Report - Adult," and Veteran's 
"Personal Pain/Fatigue Questionnaire."  In addition, SSA 
and medical reports indicate that he has a lumbar spine disc 
herniation, and multilevel spondylosis, and that he could 
lift no more than 20 pounds.  See December 2005 magnetic 
resonance imaging study for the lumbar spine from Mercy 
Medical Center.   A July 2007 VA examination report shows 
that the Veteran reported that he "medically retired" in 
2002 due to his back, and that the diagnoses noted 
degenerative disc disease, and degenerative joint disease, of  
the lumbar spine.  

As a final matter, the Board has considered the Veteran's 
assertions to the effect that he has two recent suicide 
attempts, i.e., that he attempted to shoot himself in 
December 2007, but that the gun jammed, and that he 
intentionally crashed his car in November 2008.  However, 
there is no objective evidence to corroborate either claim.  
In this regard, the Veteran was in a VA inpatient PTSD 
program between November 5, 2007 and December 31, 2007.  
These VA treatment reports note occasional SI (suicidal 
ideation) without current plan or intent, and that he denied 
suicidal ideation upon discharge.  They do not mention any 
suicide attempts.  In addition, the aforementioned findings 
in the VA progress notes show that the Veteran's thought 
content, to include "suicidal thoughts, ideation, or plan," 
was repeatedly found to be within normal limits, with no 
indication of suicidal symptoms.  See e.g., VA progress notes 
dated in October 2006, March 2007, March 2008, and March 
2009.  A number of VA progress notes show that he 
specifically denied current suicidal ideation, and/or a past 
history of suicide attempts.  A November 2008 report shows 
that he stated that he "totaled out car last Friday hit a 
bridge unsure if intentional," and that on examination, his 
thought content was found to be within normal limits.  In 
summary, the evidence as to suicidal ideation, plan and 
intent is insufficient to warrant a higher evaluation for his 
PTSD, other than has been assigned.  

In deciding the Veteran's increased initial evaluation claim, 
the Board has considered the determination in Fenderson and 
Hart, and whether the Veteran is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  The evidence of record supports 
the conclusion that the Veteran is not entitled to additional 
increased compensation during any time within the appeal 
period, except as noted.  The Board therefore finds that the 
evidence is insufficient to show that the Veteran had a 
worsening of his PTSD such that an increased initial 
evaluation is warranted, except as noted.  

To the extent that the claim has been denied, the Board 
considered the benefit-of-the-doubt rule; however, as the 
preponderance of the evidence is against the appellant's 
claim, such rule is not for application.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


II.  VCAA

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in March 2006.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  

The Board notes that the VCAA notice was issued in 
association with the Veteran's claim for service connection 
for PTSD, and that this claim was granted in July 2006.  In 
such a case, where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice was intended to serve has been fulfilled; no 
additional § 5103(a) notice is required.  Dingess v. 
Nicholson, 19 Vet. App. 473, 491 (2006).   

The RO has provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issue on 
appeal have been obtained and are associated with the 
Veteran's claims files.  The RO has obtained the Veteran's VA 
and non-VA medical records, and SSA records.  The Veteran has 
been afforded examinations.  The Board concludes, therefore, 
that a decision on the merits at this time does not violate 
the VCAA, nor prejudice the appellant under Bernard v. Brown, 
4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Prior to January 8, 2009, an initial evaluation in excess of 
30 percent for service-connected PTSD is denied.  

As of January 8, 2009, an evaluation of 50 percent, and no 
more, for service-connected PTSD is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.  
  

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


